~
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               OFF~Jt<t>ftP.9~~~qM~~~l~TOL     ST                                    TAGE)) PITNEY BOWES
               STATE OIF TEXAS             o
                                                                                ~,=IJIJ!=~
               PENALTY FOR
               PRIVATE USE                                                 ~ ==   ~..c:==:7~


                                                                           ~~ ~~701 $ (0)(0)(0).~15
                                                                         . 0001401603 AUG. 17. 2015.
8/13/2015
ISREAL, ROBERT         Tr.                                                         WR-22,520-03
On this day, the application                              •A•'""''"'"'"' Corpus has been received
and presented to the Court.
                                                                                     Abel Acosta, Clerk

                               ROBERT ISREAL
                               TRAViS CO. CORR. CEN- TDC # 578241
                               3614~BILL PRICE RD.
                                                                R·E··.F
                               DEL VALLE, TX 78617

                                     ,. o .a~~
                                     .                                      '
                                                                                                      l]
EiN3B 78~17
                                tl·'l·' +t••l••lll· Ut• IIIII I,, •lth 'h·'l· IIII ih I,,,,,,,,,,,,   I
                                                                                                           I;